Title: Notes on Colds, [1773?]
From: Franklin, Benjamin
To: 


These notes defy editing. They are hard to decipher; the ink has now faded in places to illegibility. They are on loose sheets of paper with no hint of their sequence, and frequent marginal additions have to be interpolated by guesswork. No internal evidence suggests a date, if indeed the sheets were all written at the same time. Previous editors, although they handled the notes in different ways, usually said or implied that they belonged in 1773; we follow that conjecture merely because we have no ground for a better one. Last but not least, Franklin’s meaning is often obscure and even impenetrable. His jottings were for himself, like his marginalia, but here they were no more than reminders—he knew of what, if we do not—for a treatise that he never got around to writing. They need little annotation. When they seem incomprehensible, we dare not conjecture what he had in mind; when they are clear, they are for the modern reader a mixture of medical fact and myth that requires no explanation.
 

  [1773?]

  Definition of a Cold.
Query.
It is a Siziness and thickness of the Blood, whereby the smaller Vessels are obstructed, and the Perspirable Matter retained, which being retained offends both by its Quantity and Quality; By Quantity as it overfills the Vessels; and by its Quality, as Part of it is acrid, and being retained produces Coughs and Sneesing by Irritation.
How this Siziness is produc’d.


1.
By being long expos’d in a Cold Air, without Exercise; cold thickens Glew.


2.
By a diminish’d Perspiration, either 1. from breathing and living in moist Air, which will not take away the P.M. [in the margin: Mem. Costiveness after much Bathing. Facts.] or 2. from a clogging of the Pores by clammy Sweat dry’d on and fastning down the Scales of the Skin; or 3. by Cold constringing the Pores partially or totally, sleeping or waking, or 4. by having [to] eat foods of too gross Particles for free Perspiration as Oisters, Pork, Ducks, &c.


3.
By Repletion, as when more is thrown into the Habit by eating and Drinking, than common Perspiration is capable of Discharging in due time [in the margin: Mem. In an approaching Cold, more water made than usual]; whence the Vessels are distended beyond their Spring, and the Quantity of contained Fluids that should be briskly moved to preserve or acquire a due Thinness, is too weighty for their Force, whence a slow Motion, thence viscidity. This Repletion is encreased by a Constipation of the Belly happening at the same time.


4. 
By cooling suddenly in the Air after Exercise. Exercise quickening the Circulation, produces more perspirable Matter in a given time, than is produced in Rest. And tho’ more is likewise usually discharg’d during Exercise, yet on sudden quitting of Exercise and standing in the Air, the Circulation and Production of PM. still continuing some time, the over Quantity is retain’d. Safer to go into Water not too cold.


4
Reapers.


4.
By particular Effluvia in the Air, from some unknown Cause. General Colds thro’out a Country. By being in a Coach close or small Room with a Person had a Cold.


5.
By Relaxation of the Solids, from a Warm and moist Air, so that they are too weak to give due Motion to the Fluids.


Of Partial Colds, affecting parts of the Body.
  Causes of Feverishness attending Colds.
Ill Consequences often attending Colds, as Pleurisies, Consumptions &c. Some never take Cold, some frequently. Causes of the Difference.
Present Remedies for a Cold, should be warming, diluting bracing.
Means of preventing Colds, Temperance, Choice of Meats and Drinks, warm Rooms, and Lodging and Clothing in Winter dry Air, Care to keep the Belly open, and frequent Discharge of Water, warm Bathing to cleanse the Skin. Rubbing after Sweat, especially in the Spring.
Difficulties that first put me on thinking on this Subject.
Query.


People get cold by less and not by more viz
  

  
    by putting on a damp Shirt, on a dry Body
Yes


  by putting a dry Shirt on a wet Body, tho’ this wets the shirt ten times more
No


  by Sitting in a Room, where the Floor has been new wash’d
Yes


  by going into a River, and staying there an Hour (No Sheets so wet)
No



  by Wetting the Feet only
Yes


  by Wetting all the Clothes thro’ to the Body, and wearing them a whole Day
No


  by Sitting in a Room against a Crevice
Yes


  by Sitting as long in the open Air
No


Few of these Causes take Place, if vessels are kept Empty.
  Reapers in Pensilva.
  Drinking cold Water when they are hot
  If it makes them sweat, they are safe
  If not, they fall ill and some die
  People hot, should drink by Spoonfulls, the Reason.
  Taking Cold. The Disorder only call’d so in English, and in no other Language.
  American Indians, in the Woods, and the Whites in Imitation of them, lie with their Feet to the Fire in frosty Nights on the Ground, and take no Cold while they can keep their Feet warm.
  Feet and Hands apt to be Cold in that Disorder, and why. Is it the Siziness, or the greater Evaporation?
  Hottentots grease themselves, occasions other Evacuations more plentiful. Greasing keeps the body warm bad to hold Water too long. Parts colder when first uncloath’d than afterwards. Why?
  It was a Disgrace among the ancient Persians to cough or spit. Probably as it argu’d Intemperance.
Vessels when too full leak. Quicksilver thro’ Leather.
Thin Fluid leak’d evaporates. Corners of Eyes, &c. Sizy will not all evaporate. What’s left corrupts. Hence Consumption. Hectic Fevers from Absorption of Putrid Pus. It ferments the Blood like Yeast.
People seldom get Cold at Sea tho’ Sleep in Wet Clothes. Constant Exercise Moderate Living. Bad Cooks. Yet Air’s very moist. Wet floors. Sea surrounding, &c.
Exercise cures a Cold. Bishop Williams riding seventy Miles, from London or Exeter to Salisbury.
Bark good for a Cold taken Early.
Particular Parts more accustomed to discharge the insulating persp[irable] Matter, as under the Arms in some, Feet in others, &c.
  Exp[erimen]t of two Rasors [?].
  Every Pain or Disorder now ascrib’d to a Cold.
  It is the Covering Excuse of all Intemperance.
  Numbers of People in a close Room and exercising there, fill the Air with putrid Particles.
  People kill’d by House of Commons, breathing the Air thro’ Holes in Cieling.
  Think they get Cold by coming out of such hot Rooms they get them by being in.
  Those that live in hotter Rooms, (Stoves) get no Colds.
  Germans and all the northern People.
  Alderman and Turtle.
  People remark they were very well before a Cold and eat hearty. Wonder how they catch’d it.
Signs of Temperance
Mouth not clammy after Sleep.
Saliva thin and watery.
Eyelids not stuck together with hard Glue.
Voice clear.
No Flegm to raise.
Advice for Mode of general Temperance without appearing too singular. Supper not bad after preparatory light Dinner. May be rectify’d by slight Breakfast next Morning. He must be too full that one Excess will much disorder.
Time of Great Meal mended of late. After Dinner not fit for Business. Variation of Compass. One Hour in 20 Years.
Causes of Colds Primary and Secondary
People often don’t get Cold where they think they do, but do where they think they do not. Colds of different kinds, putrid and plethoric.
People from the Country get Cold when they come to London and Why? Full Living with moist Air. London Air generally moist why? Much [putrid Air in] London. River, etc.
Cooks and Doctors should change Maxims.
Commonsense more common among the common Scotch.

Those who dont compare cannot conceive the Difference between themselves and themselves in full [or spare] Living.
Wet Newspapers, why give Colds.
Old Librarys, and damp old Books.
Putrid Animal Matter, in Paper. Size.
Courts should not sit after Dinner. Juries fast, a good Inst[itutio]n.
Chess: Impatience of Deliberation because more difficult Writing. &c.
Most Follies arise from full Feeding. Reasons pro and con not all present. Temperate Nations wisest. Dining Entertainments bad. Rem[nant?]s of Barbarism. Expensive. Full feeding of Children stupifies. Fasting strengthens Reason rather than subdues Passion.
One Mark of Siziness in the Blood, and a Disposition to what is called a Cold, is a Froth standing on the Urine.
Scarce any Air abroad so unwholesome as Air in a c[lose] Room often breath’d.
Warm Air dissolves more Moisture than cold. In hot Countries Men wrap themselves in wet Sheets to sleep.
A general Service to redeem People from the slavish Fear of getting Cold, by showing them where the Danger is not and that where it is, ’tis in their Power to avoid it.
Surfeit, an Expression formerly us’d, now laid aside.
Costiveness occasioning Colds, how to be prevented.
Colds formerly called Rheums and Catarrhs.
Particular Foods said to engender Rheums.

Dampier, speaking of the Customs of the People at Mindanao, p. 330, says, “You see abundance of People in the River from Morning till Night washing their Bodies or Clothes. If they come into the River purposely to wash their Clothes, they strip and stand naked till they have done; then put them on and march out again.”
The Coats of the Vessel are a kind of Network, which contains the Fluids only when not so press’d as to enlarge the Pores of the Net, or when the Fluids are not so press’d as to break the Cohesion of the Globules or Particles, so as to make them small enough to come through. When the Vessels are full, occasioned by a Course of full Living, they labour in carrying on the Circulation; their Spring or Power of Contraction and Compressing the Fluids they contain, being overstrain’d is weaken’d, the Circulation proceeds more slowly, the Fluids thicken and become more gluey, both for want of due churning and because less Heat is produc’d in the Body. Such a Body requires more Aid of Clothing and Fire to preserve its warmth.
If a Person in that State of Body walks a Mile or two or uses any other Exercise that warms him, the Fluids are rarified by the Heat, distend the Vessels still more, and the thinner Parts of the Fluids in tender Places force out thro’ the Pores of the Vessels in form of a gluey Water, viz. at the Eyes, within the Nose, and within the Lungs. This in moderate Exercise.
If the Exercise is increas’d it comes thro’ every Pore in the Skin and is called Sweat.
The more volatile Parts of this extravasated Fluid, evaporate and flie off in the Air; the gluey Part remains thickens and hardens more or less as it becomes more or less dry; in the Nose and on the Lungs where Air is continually coming and going it soon becomes a Mucus, but can hardly grow dryer because surrounded with moist Parts, and supplyed with more Moisture. What ouzes out of the Corners of the Eye when shut, or in Sleep, hardens into what is called a kind of Gum, being in fact dry Glue.
This in a Morning almost stiks the Eyelids together.
With such Mucous Matter the Nose is some times almost stopped, and must be cleared by strong Blowing.
In the Windpipe and on the Lungs it gathers and is impacted, so as sometimes to induce a continual Coughing and Hawking to discharge it.
If not easily discharg’d but remaining long adhering to the Lungs, it corrupts and inflames the Parts it is in contact with [in the margin: Even behind the Ears and between other Parts of the Body so constantly in contact that the perspirable Matter, Sweat, &c. cannot easily escape from between them, the Skin is influenc’d by it, and a partial Putrefaction begins to take place], they corrupt and ulcerate. The Vessels being thus wounded discharge greater and continual Quantities. Hence Consumptions.
Part of the corrupted Matter absorb’d again by the Vessels and mix’d with the Blood occasions Hectic Fevers.
When the Body has sweated, not from a dissolution of Fluids, but from the Force above mention’d, as the Sweat dries off, some clammy Substance remains in the Pores, which closes many of them wholly or in part.
The subsequent Perspiration is hereby lessened.
The Perspirable Matter consists of Parts approaching to Putrefaction, and therefore destin’d by Nature to be thrown off, that living Bodies might not putrify, which otherwise from their Warmth and Moisture they would be apt to do. [In the margin: The more Food eaten the more corrupted Particles to perspire.]
These corrupting Particles if continually thrown off, the remainder of the Body continues uncorrupt, or approaches no nearer to a State of Putrefaction. Just as in Boiling Water, no greater degree of Heat than the Boiling Heat can be requir’d; because the Particles that grow hotter, as fast as they become so, flie off in Vapour.
But if the Vapour could be retain’d Water might be made much hotter, perhaps red hot, as Oil may, which is not so subject to Evaporation. So if the Perspirable Matter is retain’d, it remixes with the Blood, and produces first a slight putrid Fever attending always what we call a Cold, and when retain’d in a great Degree more mischievous putrid Diseases.
In hot Countries, Exercise of Body with the Heat of the Climate create much of this putrid perspirable Matter, which ought to be discharg’d. A check in those Countries very pernicious. Putrid Malignant Violent Fevers and speedy Death the Consequence.
Its Discharge is also check’d another Way, besides that of closing the Pores, viz. by being in an Air already full of it, as in close Rooms containing great Numbers of People, Playhouses, Ball Rooms, &c.
For Air containing a Quantity of any kind of Vapour, becomes thereby less capable of imbibing more of that Vapour, and finally will take no more of it.
If the Air will not take it off from the Body it must remain in the Body; and the Perspiration is as effectually stopt and the perspirable Matter as certainly retain’d as if the Pores were all stopt.
A Lock of wet Wool contain’d in a Nutmeg Grater, may dry, parting with its Moisture thro’ the Holes of the Grater. But if you stop all those Holes with Wax it will never dry.
Nor if expos’d to the open Air will it dry when the Air is as moist as itself. On the contrary if already dry, and expos’d to moist Air, it would acquire Moisture.
Thus People in Rooms heated by a Multitude of People, find their own Bodies heated, thence the quantity of perspirable Matter is increased that should be discharged but the Air not being changed grows so full of the same Matter, that it will receive no more. So the Body must retain it. The Consequence is, that next Day, perhaps sooner, a slight putrid Fever comes on, with all the Marks of what we call a Cold, and the Disorder is suppos’d to be got by coming out of a Warm Room, whereas it was really taken while in that Room.
Putrid Ferments beget their likes. Small Pox. Wet rotten Paper, containing corrupt Glue. The Cold Fever communicable by the Breath to others, &c.
Urine retain’d occasions Sneezing &c.
Coughing and Spitting continually Marks of Intemperance.
People eat much more than is necessary.
Proportionable Nourishment and strength is not drawn from great Eating.
The succeeding Meals force the preceding thro’ half undigested.
Small Meals continue longer in the Body, and are more thoroughly digested.
The Vessels being roomy can bear and receive without Hurt an accidental Excess.
They can convert[?] more easily.
There is less Quantity of corrupting Particles produc’d.
Putrid Fish very bad.
Black [Hole in the Indies.]
